DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 in the reply filed on December 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 recite the limitation “the horizontal regions” in lines 7 and 10.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “the at least two horizontal regions.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105057300 (using the English machine translation provided, hereinafter CN ‘300).
Claim 2: CN ‘300 a teaches a cleaning method for glass substrates of varying widths so as to conserve the fluid used during the process [abstract], comprising: dividing a cleaning device into at least two regions to control for the same cleaning mode [Fig. 3; paragraphs 40 and 47]; detecting a width of an object to be cleaned [paragraph 44]; and turning on the cleaning device of corresponding region according to the width of the object to be cleaned to clean the object to be cleaned [paragraphs 45, 47, and 48].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105057300 (using the English machine translation provided, hereinafter CN ‘300) and Lu et al. (U.S. PGPub 2011/0197632, hereinafter ‘632).
Claim 3: CN ‘300 teaches the limitations of claim 2 above.  CN ‘300 teaches the cleaning device comprises a subsequent washing step [reads on “first processing section”; paragraph 8] and a second processing section [Figs. 1 and 3; paragraph 10], but it does not explicitly teach that the cleaning modes of the first and second processing sections are different.  However, ‘632 prima facie obvious.  MPEP § 2143.  CN ‘300 teaches the second cleaning mode uses air [paragraphs 38 and 40], and ‘632 teaches the first cleaning mode uses liquid supplied through multiple nozzles [paragraphs 53-55 and 67].  Therefore, the combination of CN ‘300 and ‘632 teach that the cleaning modes of the first processing section and the second processing are different.

	Claim 7: CN ‘300 and ‘632 teach the limitations of claim 3 above.  CN ‘300 also teaches the second processing section comprises an intermediate zone and two side zones [Fig. 3; paragraph 40]; the two side zones are provided at two sides of the intermediate zone and are connected to the intermediate zone [Fig. 3; paragraph 40]; the step of controlling the second processing comprises: detecting a width of an object to be cleaned [paragraphs 42 and 44-45]; if the width of the object to be cleaned is less than the intermediate zone, then only turn on the intermediate zone [paragraph 45] ; and if the width of the object to be cleaned is greater than that of the intermediate zone, then turn on the intermediate zone and the two side zones [paragraph 45].

	Claim 8: CN ‘300 and ‘632 teach the limitations of claim 3 above.  CN ‘300 also teaches that the second processing section is divided into at least two horizontal regions in a direction perpendicular to the advancing direction of the object to be cleaned [Fig. 2, the two horizontal regions are associated with the position sensors (6) and (9); paragraphs 37, 42, 44-45, and 48]; the step of controlling the second processing section comprises: detecting a position of an object to be cleaned [paragraph 44]; 	if a front edge of the object to be cleaned in the advancing direction enters any one of the horizontal regions of the second processing section, then turning on the corresponding horizontal region [paragraphs 44-45]; and if a rear edge of the object to be cleaned in the advancing direction leaves any one of the horizontal regions of the second processing section, then turn off the corresponding horizontal section [paragraph 48]. 

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105057300 (using the English machine translation provided, hereinafter CN ‘300), Lu et al. (U.S. PGPub 2011/0197632, hereinafter ‘632), and CN102847631 (using the English machine translation provided, hereinafter CN ‘631).
Claim 1: CN ‘300 teaches a cleaning method for glass substrates of varying widths so as to conserve the fluid used during the process [abstract], comprising the following steps: dividing a cleaning device into at least two regions to control for the same cleaning mode [Fig. 3; paragraphs 40 and 47]; detecting a width of an object to be cleaned [paragraph 44]; and
turning on the cleaning device of corresponding region according to the width of the object to be cleaned to clean the object to be cleaned [paragraphs 45, 47, and 48]; the cleaning device 
	the second processing section comprises an intermediate zone and two side zones [Fig. 3; paragraph 40]; the two side zones are provided at two sides of the intermediate zone and are connected to the intermediate zone [Fig. 3; paragraph 40]; the step of controlling the second processing comprises: detecting a width of an object to be cleaned [paragraphs 42 and 44-45]; if the width of the object to be cleaned is less than the intermediate zone, then only turn on the intermediate zone [paragraph 45] ; and if the width of the object to be cleaned is greater than that of the intermediate zone, then turn on the intermediate zone and the two side zones [paragraph 45].
CN ‘300 teaches a subsequent washing step [reads on “first processing section”; paragraph 8] for the glass substrates [paragraph 2], but it does not provide details of the cleaning mode of the first process section as claimed.  However, ‘632 teaches a method of cleaning a glass substrate [paragraph 2] using a liquid supply nozzle bank that include multiple nozzles coupled to a pipe in order to provide desired coverage of the glass substrate [paragraphs 53-55 and 67] in order to remove particles from the glass sheet [paragraph 2].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the glass substrate cleaning method taught by ‘632 as the subsequent cleaning method of the glass substrate in CN ‘300 with a reasonable expectation of success because ‘632 teaches it is a known cleaning method for removing particles from a glass substrate.  Combining prior art element according to known method to yield predictable results is prima facie obvious.  MPEP § 2143.  CN ‘300 teaches the second cleaning mode uses air [paragraphs 38 and 40], and ‘632 teaches the first cleaning mode uses liquid supplied through multiple nozzles [paragraphs 53-55 
CN ‘300 teaches cleaning different glass widths by controlling the number of nozzles fluid is dispersed to in order to supply fluid to the smallest coverage area in order to save resources [abstract; paragraph 27].  ‘632 teaches using a plurality of nozzles for cleaning the glass substrate [paragraphs 53-55 and 67] such that the plurality of nozzles comprises a first vertical zone [Fig. 6, using the middle nozzle defined by (28) can be the first zone], a second vertical zone [Fig. 4, using the nozzle immediately below the middle nozzle], and a third vertical zone [Fig. 4, using the nozzle immediately above the middle nozzle] such that the second vertical zone and the third vertical zone are symmetrically provided at two sides of the first vertical zone and are connect to the first vertical zone [Fig. 6], but it does not explicitly teach the step of controlling the first processing section comprises: detecting a width of an object to be cleaned; if a side edge of the object to be cleaned is located at the first vertical zone, then only turn on the first zone; and if the side edge of the object to be cleaned is located at the second vertical zone or the third vertical zone, respectively turn on one or more of corresponding first vertical zone, second vertical zone, and third vertical zone. 
However, CN ‘631 teaches a method of cleaning items of various widths by controlling the number of nozzles in which cleaning fluid is dispersed based on the width in order to avoid wasting electric energy and water resources [abstract; paragraphs 13 and 24].  CN ‘631 teaches orienting the cleaning section with a first vertical zone [Fig. 1, the area encompassing the dashed rectangular area when view from the leading edge of the substrate being cleaned; paragraph 30], a second vertical zone [Fig. 1, area corresponding to the (4) located below the dashed rectangle (1), and it is vertical when view from the leading edge of the substrate being cleaned; paragraph 

Claim 4: CN ‘300 and ‘632 teach the limitations of claim 3 above.  CN ‘300 teaches cleaning different glass widths by controlling the number of nozzles fluid is dispersed to in order to supply fluid to the smallest coverage area in order to save resources [abstract; paragraph 27].  
‘632 teaches using a plurality of nozzles for cleaning the glass substrate [paragraphs 53-55 and 67] such that the plurality of nozzles comprises a first vertical zone [Fig. 6, using the middle nozzle defined by (28) can be the first zone], a second vertical zone [Fig. 4, using the nozzle immediately below the middle nozzle], and a third vertical zone [Fig. 4, using the nozzle 
However, CN ‘631 teaches a method of cleaning items of various widths by controlling the number of nozzles in which cleaning fluid is dispersed based on the width in order to avoid wasting electric energy and water resources [abstract; paragraphs 13 and 24].  CN ‘631 teaches orienting the cleaning section with a first vertical zone [Fig. 1, the area encompassing the dashed rectangular area when view from the leading edge of the substrate being cleaned; paragraph 30], 
a second vertical zone [Fig. 1, area corresponding to the (4) located below the dashed rectangle (1), and it is vertical when view from the leading edge of the substrate being cleaned; paragraph 30], and a third vertical zone [Fig. 1, area corresponding to the (4) located above the dashed rectangle (1), and it is vertical when view from the leading edge of the substrate being cleaned; paragraph 30]; the step of controlling the first processing section comprises: detecting a width of an object to be cleaned [paragraph 31 and 34-36]; if a side edge of the object to be cleaned is located at the first vertical zone, then only turn on the first zone [paragraph 35]; and if the side edge of the object to be cleaned is located at the second vertical zone or the third vertical zone, respectively turn on one or more of corresponding first vertical zone, second vertical zone, and third vertical zone [paragraph 36]. It would have been obvious to one of ordinary skill in the art 

	Claim 5: CN ‘300, ‘632, and CN ‘631 teach the limitations of claim 4 above.  ‘632 also teaches the first processing section comprises a fourth vertical zone [Fig. 4, using the second nozzle immediately below the middle nozzle (28)] and a fifth vertical zone [Fig. 4, using the second nozzle immediately above the middle nozzle (28)]; the fourth vertical zone is provided outside the second vertical zone and is connected to the second vertical zone [Fig. 6]; the fifth vertical zone is provided outside the third vertical zone and is connected to the third vertical zone [Fig. 6].
	CN ‘631 also teaches controlling a fourth vertical zone [Fig. 1, area corresponding to the (4’) located below (4), and it is vertical when view from the leading edge of the substrate being cleaned; paragraph 30] and a fifth vertical zone [Fig. 1, area corresponding to the (4’) located above (4), and it is vertical when view from the leading edge of the substrate being cleaned; paragraph 30], the step of controlling the first processing section comprises: detecting a width of an object to be cleaned [paragraph 31 and 34-36]; if a side edge of the object to be cleaned is located at the first vertical zone, then only turn on the first vertical zone [paragraph 35]; if the side edge of the object to be cleaned is located at the second vertical zone or the third vertical 

	Claim 6: CN ‘300 and ‘632 teach the limitations of claim 3 above.  ‘632 does not explicitly teach that the first processing section is divided into at least two horizontal regions in a direction perpendicular to the advancing direction of the object to be cleaned; the step of controlling the first processing section comprises: detecting a position of an object to be cleaned; if a front edge of the object to be cleaned in the advancing direction enters any one of the horizontal regions of the first processing section, then turning on the corresponding horizontal region; and if a rear edge of the object to be cleaned in the advancing direction leaves any one of the horizontal regions of the second processing section, then turn off the corresponding horizontal section.
	However, CN ‘300 also teaches that it is known for processing sections to be divided into horizontal regions in order to detect when the glass substrate is approaching in order to activate the cleaning section and to detect when the glass substrate is leaving the processing section in order to deactivate the cleaning section in order to conserve the fluid used during the process [paragraphs 28, 37, 42, 44-45, and 48] such that there are at two horizontal regions in a direction 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759